UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1286



CHESTER SANDERLIN,

                                               Plaintiff - Appellee,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-02-62-2-1BO)


Submitted:   November 3, 2004             Decided:   January 18, 2005


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter D. Keisler, Assistant Attorney General, Frank D. Whitney,
United States Attorney, Raleigh, North Carolina, Thomas M. Bondy,
Teal Luthy Miller, Attorneys, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellant. Mason Hogan, KATHLEEN SHANNON GLANCY, P.A., Wilmington,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jo Anne B. Barnhart, Commissioner of the Social Security

Administration (“Commissioner”), appeals the district court’s order

remanding the case to the administrative law judge for further

development of the record.      We affirm.

           Our review of the Commissioner’s decision is limited to

an inquiry into whether there is substantial evidence to support

the findings of the Commissioner, and whether the correct legal

standards were applied.         42 U.S.C. § 405(g) (2000); Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).            When there are

conflicting physician opinions, as in this case, we have required

explicit indications as to the weight given to all the evidence.

See Gordon v. Schweiker, 725 F.2d 231, 235 (4th Cir. 1984) (citing

cases); see also Murphy v. Bowen, 810 F.2d 433, 437 (4th Cir.

1987).

           We have reviewed the record and the district court’s

order and affirm for the reasons stated by the district court.           See

Sanderlin v. Barnhart, No. CA-02-62-2-1BO (E.D.N.C. Dec. 29, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -